COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Julie Fischer v. Sam Ramsey, Nancy Ramsey, Kurt Ronacher, Melissa
                           Ronacher, and David A. Fettner, Court-Appointed Receiver

Appellate case number:     01-14-00743-CV

Trial court case number: 2007-63130

Trial court:               234th District Court of Harris County

        On April 1, 2015, appellee, David A. Fettner, Court-Appointed Receiver, filed a motion
for an extension of time to file his appellee’s brief, requesting an extension to April 8, 2015, or
“until such time a ruling and/or order is entered by this Court deciding on whether or not to stay
the appeal in this case . . . .” On April 2, 2015, the Clerk of this Court notified the parties that the
appeal was stayed pursuant to a Suggestion of Bankruptcy, stating that appellant, Julie Fischer,
had filed a petition for relief under Chapter 13 of Title 11, United States Code, in Case 15-31572,
in the United States Bankruptcy Court for the Southern District of Texas. See TEX. R. APP. P.
8.2; see also 11 U.S.C. § 362(a) (automatic stay in bankruptcy). After Fettner notified the Court
that the bankruptcy case had been dismissed, we reinstated the case on the Court’s docket.
Fettner filed his Appellee’s Brief on May 29, 2015.

       Accordingly, we grant Fettner’s motion for an extension of time to file his brief and
extend the time to file his brief to May 29, 2015.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court


Date: June 4, 2015